 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          KELLY KUNACK,
 8                                   Plaintiff,
                                                              C18-214 TSZ
 9                v.
                                                              MINUTE ORDER
10        THE BOEING COMPANY,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The Motion to Withdraw, docket no. 26, is GRANTED. Plaintiff’s counsel
14
   is DIRECTED to send a copy of this Minute Order to her client and file proof of such
   service within seven (7) days of the date of this Minute Order. If the proposed
15
   withdrawal will leave Plaintiff unrepresented, Plaintiff’s counsel must also, within seven
   (7) days of the date of this Minute Order, advise the Court of the client’s address and
16
   telephone number.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 19th day of April, 2019.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
